EXHIBIT 10.1

EXECUTIVE EMPLOYMENT AGREEMENT

THIS EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of
May 15, 2006, by and between ENESCO GROUP, INC. (the “Company”), and BASIL
ELLIOTT (“Executive”).

RECITALS

WHEREAS, the Company is engaged in a business which, among other things,
produces fine gifts, collectibles, and home decor accessories; and

WHEREAS, the parties acknowledge that the Executive’s abilities and services are
unique and essential to the prospects of the Company; and

WHEREAS, the Company desires to employ the Executive as President and Chief
Executive Officer of the Company, and the Executive desires to be so employed,
pursuant to the terms and conditions of this Agreement.

NOW THEREFORE, in consideration of the premises and of the mutual covenants and
agreements hereinafter set forth, the parties hereto acknowledge and agree as
follows:

PART ONE

NATURE AND TERM OF EMPLOYMENT

1.01 Employment. The Company hereby agrees to employ the Executive, and the
Executive hereby accepts such employment, as the President and Chief Executive
Officer of the Company.

1.02 Term. Unless earlier terminated or unless extended pursuant to the
provisions hereof, the term of this Agreement shall begin as of May 15, 2006
(the “Start Date”) and shall continue through December 31, 2007. The term of
this Agreement may be extended for additional one (1) year periods by further
written agreement of the parties. The period during which this Agreement remains
in effect is hereinafter referred to as the “Term”.

1.03 Duties and Authority. The duties and authority of the Executive shall be as
determined by the Board of Directors of the Company (the “Board”) and shall be
comparable to the executive duties and authority of presidents and chief
executive officers of similar businesses of similar size in the United States.
Executive will devote substantially all of his business time to the Company.
Executive may participate in civic, charitable or industry organizations, may
fulfill speaking engagements, and may manage Executive’s personal investments,
provided that such activities do not materially interfere with his duties to the
Company, and provided further that service on boards of organizations other than
the Company shall be limited to organizations that do not compete with the
Company and shall be limited to two for-profit companies and two not-for-profit
organizations.

1.04 Place of Performance. Except as otherwise agreed by Executive and the
Company, Executive shall be located at, and shall perform his duties from, the
Company’s Chicago, Illinois area corporate offices or from the Company’s
facilities in Mississauga, Canada, subject to reasonable travel necessary to
perform Executive’s duties.

PART TWO

COMPENSATION AND BENEFITS

2.01 Base Annual Salary. For the services rendered by Executive while employed
by the Company, the Company shall pay the Executive at an initial annual base
salary rate of $400,000 (USD) (as the same may be increased from time to time,
the “Base Annual Salary”). At least annually, beginning in 2008, Executive’s
Base Annual Salary shall be reviewed and shall be subject to increase by the
Board of Directors in its discretion at the time executive officer compensation
is reviewed, normally March of each year. Any increase shall be paid
retroactively to January of such year. The Base Annual Salary shall be payable
to Executive in substantially equal installments in accordance with the
Company’s regular payroll practices, but shall be paid to Executive in Canadian
dollars, with the currency exchange rate being adjusted at the end of each
fiscal quarter of the Company and remaining in effect for the subsequent fiscal
quarter.

2.02 Bonuses.

(a) Executive shall be entitled to receive an annual cash bonus for the
achievement of performance goals previously approved by the Board of Directors.
Such performance goals will be mutually developed in advance by the Board and
Executive. The target bonus opportunity payable to Executive in the event of
achievement of the applicable performance goals (the “Target Bonus”) shall be
the greater of 60% of Base Annual Salary or the percentage of Base Annual Salary
established for Executive for the particular year under the Company’s Management
Incentive Program (or any successor plan, program or policy howsoever named);
provided, however, that Executive’s Target Bonus for 2006 shall be 100% of the
base salary earned by Executive from the Start Date through December 31, 2006.
Payment of any such bonus to Executive will occur when bonuses are normally paid
by the Company.

(b) For 2006, Executive shall also continue to participate in the N.C. Cameron
Management Incentive Plan, with a bonus potential of 50% of Executive’s 2006
Canadian base earnings rate for his ongoing responsibilities associated with
N.C. Cameron.

(c) Executive shall also be eligible for the following special performance
bonuses:

(i) Amount equal to 25% of Base Annual Salary if short-term financing for the
Company, reasonably satisfactory to the Board, is in place by August 1, 2006, to
be paid by August 31, 2006;

(ii) Amount equal to 25% of Base Annual Salary if long-term financing for the
Company, reasonably satisfactory to the Board, is in place by November 15, 2006,
to be paid by December 15, 2006;

(iii) Amount equal to 25% of Base Annual Salary if the Company achieves its
quarterly performance targets under the new financing arrangements through
December 31, 2006, to be paid within ten (10) days after the auditors for the
Company have confirmed achievement of the targets; and

(iv) Amount equal to 25% of Base Annual Salary if the Company achieves its
performance targets for the first half of 2007, to be paid within ten (10) days
after the auditors for the Company have confirmed achievement of the targets.

If a Change of Control of a type described in parts (a) or (b) of Section 2.03,
below, occurs before the respective date(s) for completing the performance
required to earn any one or more of the bonuses described in paragraphs (ii),
(iii) or (iv), above, then Executive shall receive, in lieu of whichever of
those bonuses Executive has not had a complete opportunity to earn, an amount
equal to that bonus or those bonuses. (For example, if the December 31, 2006
targets are not met and a qualifying Change of Control occurs in March, 2007,
the bonus payable under this paragraph will be an amount equal to 25% of Base
Annual Salary.)

2.03 Change of Control. “Change of Control” shall mean any of the following,
whether in a single transaction or a series of related transactions: (a) any
sale or other disposition of the capital stock of the Company, or the merger or
consolidation of the Company, resulting, directly or indirectly, in greater than
fifty percent (50%) of the issued and outstanding capital stock of the Company
(or of a successor by merger or consolidation) being owned, in the aggregate, by
persons other than the persons who are shareholders of the Company as of the
Start Date; or (b) the sale or other disposition of all or substantially all of
the Company’s assets; or (c) a re-capitalization, leveraged re-capitalization,
or any combination of a partial sale and redemption by the Company of the
capital stock of the Company resulting, directly or indirectly, in greater than
fifty percent (50%) of the issued and outstanding capital stock of the Company
being owned, in the aggregate, by persons other than the person who are
shareholders of the Company as of the Start Date; or (d) removal, prior to the
end of their terms, of fifty percent (50%) or more of the directors on the Board
of Directors as of the Start Date. For purposes of part (d), above, “removal” of
a director shall mean involuntary termination of service as a result of action
by the Board of Directors, the shareholders of the Company, or a court.

2.04 Equity Grants. Executive shall be granted 50,000 restricted shares vesting
one-third on May 15, 2007, one-third on May 15, 2008 and one-third on May 15,
2009; provided, however, that any otherwise unvested portion of the shares shall
vest immediately upon the occurrence of a Change of Control, as defined in
Section 2.03, above. Each year, the Board shall consider the issuance of
additional option and restricted share grants to Executive.

2.05 General Employee Benefits. Executive shall be entitled to begin immediate
participation in Company’s current and future general benefits
plans/programs/policies, including without limitation health insurance for
Executive and Executive’s immediate family (to the extent necessary to
supplement the health coverage under Section 2.06(f), below), to the extent
maintained by the Company for salaried employees generally, provided that the
Executive (or, as applicable, Executive’s immediate family member) is eligible
for participation under the terms of such plans, programs and arrangements.

2.06 Other Executive Benefits. Executive also shall be entitled to:

(a) participation in all current and future executive benefits plans, programs,
policies and perquisites on a basis no less favorable than any other senior
executive of the Company;

(b) five (5) weeks paid vacation, subject to the normal policy of the Company
regarding forfeiture of unused vacation; provided, however, that the Company
will pay Executive (at his Base Annual Salary rate) for up to two (2) weeks of
unused vacation per year;

(c) an automobile allowance of $2,100.00 (CAD) per month for Executive’s
automobile in Canada;

(d) payment by the Company for legal fees reasonably incurred by Executive in
having this Agreement reviewed and in obtaining any necessary authorization to
work in the United States;

(e) all costs associated with an executive annual physical at a medical facility
mutually agreed upon;

(f) health coverage for Executive and his immediate family in the Ontario Health
Insurance Plan in connection with Executive’s continued relationship with N.C.
Cameron;

(g) supplemental health and accident insurance, which is acceptable to
Executive, for Executive and his immediate family during business and personal
travel outside Canada; and

(h) tax preparation services (not from KPMG or any other current service
provider to the Company) from a major recognized accounting firm selected by
Executive.

2.07 Expenses. Executive shall be reimbursed for all reasonable out-of-pocket
expenses incurred in the performance of his duties, consistent with the general
policies of the Company, including but not limited to Blackberry, cell phone,
and customer/business entertainment. In addition, during the Term, it is
understood that the Executive will maintain his primary residence in Canada and
commute to the Company’s headquarters. The Company will provide the following
living expenses to facilitate those arrangements:

(a) The Company will make all necessary payments, including but not limited to
rent, utilities, internet and telephone services, for the Executive’s Chicago
area residence. The lease, or a like accommodation, will be renewed as necessary
to accommodate the Executive’s commute from Canada, or the Company will provide
an equivalent residence mutually agreeable to Executive and Company.

(b) The Company will make all payments on the Executive’s automobile, which is
leased in Illinois, and on an automobile insurance policy covering the leased
vehicle that is acceptable to Executive.

(c) The Company will pay for Executive’s travel expenses associated with his
commute to/from Ontario, including but not limited to the following:

(i) Air travel between Toronto, Ontario and Chicago, Illinois; business travel
on flight legs scheduled for more than three hours’ duration will be in the less
expensive of business or first class; other flights will be in coach class;

(ii) The less expensive of (A) taxi or limousine service to/from airports or
(B) reimbursement for parking at airports;

(iii) Air travel for Executive’s spouse and children between Toronto, Ontario
and Chicago, Illinois one time per month and more often with approval from the
Board of Directors; and

(iv) Other reasonable, out-of-pocket expenses to the extent such expenses are
substantiated in writing.

(d) To the extent that expense payments under this Section 2.07 are taxable to
Executive, the Company shall pay Executive for each year an additional amount to
cover Executive’s taxes on such expenses and on any such tax gross-up payment.

PART THREE

NONCOMPETITION AND CONFIDENTIALITY

3.01 Noncompetition. In consideration of Executive’s employment hereunder,
Executive hereby agrees that during the initial or any renewal term of the
Agreement and for a period of one year thereafter, he will not, singly, jointly,
or as a member, employee, or agent of any partnership or as an officer, agent,
employee, director or stockholder, or inventor of any other corporation or
entity, or in any other capacity, directly or indirectly:

(i) own, manage, operate, participate in, perform services for or otherwise
carry on, assist or be connected with a Competing Business doing business
anywhere within the respective territories in which the Company’s business is
then carried on (provided that the foregoing shall not apply to any corporation,
partnership or other entity in which Executive (and/or his spouse and/or
children) only owns an ownership interest of one percent (1%) or less and
exercises not more than one percent (1%) of the voting control);

(ii) solicit or contact (or assist in any solicitation or contact of) any
customer of the Company with a view toward inducing the purchase of a Competing
Product or otherwise diverting business from the Company;

(iii) induce or attempt to persuade any employee or agent of the Company to
terminate such employment or agency relationship or violate the terms of any
agreement with the Company; or

(iv) induce or attempt to persuade any customer or supplier of the Company to
terminate or materially change such relationship.

For purposes of this Agreement:

“Competing Products” means products, processes or services of any person or
organization other than the Company, in existence or under development, which
are substantially the same as or which perform the same function or otherwise
compete with any products, processes, or services developed, manufactured or
sold by the Company during the time of the Executive’s employment with the
Company or about which Executive acquires Confidential Information through his
relationship with the Company, including, but not limited to, the creation,
manufacturing, marketing and distribution of giftware, collectibles and home
decor product.

“Competing Business” means any person or organization engaged in, or planning to
become engaged in, research, development, production, distribution, marketing,
providing or selling of a Competing Product.

3.02 Confidentiality. Executive acknowledges that preservation of a continuing
business relationship between the Company and its subsidiaries and its
respective customers, representatives and employees is of critical importance to
the continued business success of the Company, that it is the policy of the
Company and its subsidiaries to guard as confidential the Confidential
Information defined below, and that as Chief Executive Officer Executive will
acquire Confidential Information and personal relationships with customers and
prospective customers, which relationships may constitute the Company’s primary
relationships with such customers and prospective customers. In view of the
foregoing, Executive agrees that, except as required in or the performance of
his duties under this Agreement, he will not during the initial or any renewal
term of the Agreement and thereafter, without the prior written consent of the
Company, use for the benefit of himself or any third party or disclose to any
third party any Confidential Information. Executive further agrees that if his
employment by the Company is terminated for any reason, he will not take with
his but will leave with the Company all records and papers and all matter of
whatever nature which contains Confidential Information. For purposes of this
Agreement, “Confidential Information” means any information, including any plan,
drawing, specification, pattern, procedure, design, device, list or compilation,
which relates to the present or planned business of the Company which has not
been disclosed publicly by authorized representatives of the Company.
Confidential Information may include, for example, inventions, marketing and
sales plans or programs; customer and supplier information and lists; financial
data; purchasing and pricing information; product engineering information;
technological know-how; designs, plans or specifications regarding products and
materials; manufacturing processes and techniques; regulatory approval
strategies; computer programs, data, formulae and compositions; service
techniques and protocols; and new product strategies, plans and designs.
Confidential Information also includes all information received by Company under
an obligation to a third party.

PART FOUR

TERMINATION

4.01 Death or Disability. Upon the death or Disability of the Executive this
Agreement shall automatically terminate. For the purposes of this Agreement,
“Disability” is defined as the inability of the Executive to perform his
material duties for the eligibility waiting period under the terms of Company’s
long-term disability insurance policy.

4.02 Termination by Company. Company may terminate this Agreement for “Cause”
immediately upon written notice to the Executive. Company may terminate this
Agreement without “Cause” with three (3) days written notice to Executive. For
the purposes of this Agreement, “Cause” shall be deemed to exist if Executive:
(i) is convicted of, or pleads guilty or no contest to, a felony; (ii) engages
in conduct that constitutes fraud, gross negligence or gross misconduct that
results in material harm to the Company; (iii) materially breaches the terms of
this Agreement, which breach is not cured within thirty (30) days after written
notice to Executive; (iv) engages in intentional and willful misconduct that
could subject the Company to criminal or civil liability; (v) disregards Company
policies and procedures in a material way. However, any termination of this
Agreement by the Company within one (1) year after a Change of Control, as
defined in Section 2.03, above, shall be treated as a termination without
“Cause.”

4.03 Termination by Executive. Executive may terminate this Agreement by giving
the Company sixty (60) days advance written notice. Executive may terminate this
Agreement for “Good Reason” with 30 days written notice to the Company. For
purposes of this Agreement, “Good Reason” shall be deemed to exist if the
Company: (i) materially breaches the terms of this Agreement, which breach is
not cured within thirty (30) days after written notice to the Company;
(ii) without Executive’s consent, diminishes Executive’s title, reporting
relationship, material duties or authority, assigns duties that are materially
inconsistent with Executive’s duties as of the Start Date, requires that
Executive relocate his principal residence, fails to retain Executive as a
member of the Board after election, or reduces Executive’s salary. In addition,
any termination by Executive within ninety (90) days after a Change of Control,
as defined in Section 2.03, above, shall be treated as a termination for “Good
Reason.”

4.04 Payments on Termination.

(a) General. Upon any termination of this Agreement in accordance with this Part
Four, Executive shall receive: (i) Base Annual Salary through the termination
date; (ii) the balance of any earned but as yet unpaid annual cash bonus or
other incentive award for a prior year; (iii) accrued but unused vacation;
(iv) vested benefits under Company benefit plans; and (v) benefit
continuation/conversion rights as provided under Company benefit plans.

(b) Death or Disability. In the event that termination of this Agreement results
from Executive’s death or Disability, in addition to the foregoing general
payments, Executive shall receive an amount equal to the Target Bonus for the
year in which the termination occurs.

(c) Termination by Company Without Cause or Resignation by Executive For Good
Reason. In the event that termination of this Agreement is by the Company
without “Cause” or by Executive for “Good Reason,” in addition to the foregoing
general payments, Executive shall receive (i) continuation of Base Annual Salary
for three (3) years following the termination, at the rate in effect prior to
the termination, payable in substantially equal monthly installments;
(ii) medical insurance benefits for Executive and his eligible dependents for
three (3) years, at active employee contribution rates, and (iii) executive
level career transition assistance services by a firm mutually agreed upon
However, in the event of a liquidation of the Company or any major restructuring
of its operations, the balance of the severance compensation described above
shall be promptly paid to Executive in a lump sum.

PART FIVE

MISCELLANEOUS

5.01 Assignment. The Executive and Company acknowledge and agree that the
covenants, terms and provisions contained in this Agreement constitute a
personal employment contract and the rights and duties of the parties hereunder
cannot be transferred, sold, assigned, pledged or hypothecated.

5.02 Entire Agreement. This Agreement contains the entire agreement between the
parties relating to the subject matter hereof and shall not be modified except
in writing by the parties hereto. Furthermore, the parties hereto specifically
agree that all prior agreements, whether written or oral, relating to the
Executive’s employment by the Company shall be of no further force or effect
from and after the date hereof.

5.03 Severability. If any phrase, clause or provision of this Agreement is
declared invalid or unenforceable by a court or arbitrator of competent
jurisdiction, such phrase, clause or provision shall be deemed severed from this
Agreement, but will not affect any other provisions of this Agreement, which
shall otherwise remain in full force and effect. If any restriction or
limitation in this Agreement is deemed to be unreasonable, onerous and unduly
restrictive by a court or arbitrator of competent jurisdiction, it shall not be
stricken in its entirety and held totally void and unenforceable, but shall
remain effective to the maximum extent permissible under applicable law.

5.04 Notices. Any notice, request or other communication required to be given
pursuant to the provisions hereof shall be in writing and shall be deemed to
have been given when delivered in person or three (3) days after being deposited
in the United States mail, certified or registered, postage prepaid, return
receipt requested and addressed to the party at its or his last known address.
The address of any party may be changed by written notice to the other party
duly served in accordance herewith.

5.05 Amendment or Waiver. No amendment, modification or waiver of any term,
condition, right or remedy hereunder shall be effective for any purpose unless
specifically set forth in a writing signed by the party to be bound thereby. The
waiver by the Company or Executive of any breach of any term or condition of
this Agreement shall not be deemed to constitute the waiver of any other breach
of the same or any other term or condition hereof.

5.06 Indemnification.

(a) Notwithstanding, and in addition to, any other obligation of the Company
under the terms of this Agreement, the Company’s By-Laws and/or applicable law,
the Company shall, to the fullest extent permitted by applicable law, indemnify
and hold Executive harmless from and against any and all liability and loss
(including but not limited to legal and other expenses, costs, judgments, fines,
penalties and amounts paid in settlement) suffered or incurred by reason of
Executive being a party to any action, suit, proceeding or inquiry, whether
civil, criminal, administrative, regulatory or investigative by reason of the
fact that he is or was serving in the capacities described in this Agreement (a
“Proceeding”); provided that there is not an adjudicated Proceeding finding, or
an admission by Executive, that Executive engaged in criminal conduct, fraud or
recklessness.

(b) Upon written request of Executive, the Company shall pay or reimburse the
reasonable legal and other expenses and costs incurred by him in defending any
Proceeding in advance of its final disposition. Such amounts must be paid by the
Company within thirty (30) days of receipt of a written request. Executive
agrees to repay the Company for all amounts so advanced pursuant to this
Agreement if it should be ultimately determined by a court that Executive is not
entitled to be indemnified.

(c) If a claim by Executive for indemnification or payment of expenses is not
paid within sixty (60) days after a written claim therfor has been received by
the Company, Executive may immediately file suit to recover the unpaid amount of
such a claim. In any such action the Company shall have the burden of proving
that Executive was not entitled to the requested indemnification or payment of
legal or other expenses under applicable law.

5.07 Directors and Officers Liability Insurance. The Company shall maintain a
commercially reasonable amount of directors and officers liability insurance
coverage (“D&O Coverage) which shall cover Executive and shall be effective
during Executive’s employment and for five (5) years thereafter. While Executive
is employed by the Company and for a period of five (5) years after the
termination of this Agreement, the Company shall, upon Executive’s request,
provide (a) proof that the Company has obtained a commercially reasonable amount
of D&O Coverage, along with copies of all policies and (b) within a reasonable
time after any claim is made relating to the Company’s D&O Coverage, copies of
and reasonable information concerning all claims.

5.08 Governing Law. This Agreement and the enforcement thereof shall be governed
and controlled in all respects by the internal laws of the State of Illinois,
without application of choice of law principles.

5.09 Litigation Expenses. In the event of litigation regarding the rights and
obligations of the parties under this Agreement, the litigation costs and
expenses (including reasonable attorneys’ fees and expenses) of the party that
prevails, as determined by the courts, shall be paid or reimbursed by the other
party.

5.10 Review by Canadian Counsel. This Agreement shall be subject to review by
Canadian legal counsel for Executive in order to determine whether any changes
are necessary in order to preserve the rights under Canadian employment law that
Executive has earned through his many years of service to N.C. Cameron. The
Company agrees to make any such changes which do not materially alter the
economic substance of this Agreement and which are requested by Executive not
later than November 15, 2006.

5.11 Binding Agreement. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their heirs, legatees, personal
representatives, successors, and permitted assigns.

5.12 Headings/Counterparts. The headings of the parts and sections of this
Agreement are inserted for convenience of reference only and shall not be deemed
a part of, or affect the construction or interpretation of, any provision
hereof. This Agreement may be executed in two or more counterparts, each of
which shall be deemed to be an original, and all such counterparts together
shall constitute one and the same instrument.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 
 
EXECUTIVE:
By: /s/ Basil Elliott
 
Basil Elliott
 
COMPANY:
ENESCO GROUP, INC.
By: /s/ Leonard Campanaro
 
Leonard Campanaro
Chairman of the Board
 

